— Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 19, 1990, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of imprisonment of 2 to 4 years, unanimously affirmed.
In satisfaction of an indictment charging him with greater crimes, defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree and received the sentence promised under the agreement. On appeal, defendant argues that he was sentenced on April 19, 1990 without benefit of a presentence report in violation of CPL 390.20. This argument is refuted by the record which indicates that a presentence report was stamped as having been delivered to the trial court on April 18, 1990. Defendant otherwise offers nothing to refute the presumption of timely receipt of the report prior to the sentencing date (see, People v Carmello, 114 AD2d 965). There is no merit to defendant’s contention that the sentence defendant received is excessive. Concur — Milonas, J. P., Wallach, Kassal and Rubin, JJ.